Citation Nr: 0531762	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  96-36 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son

INTRODUCTION

The veteran had active military service from November 1950 to 
September 1954.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision by the RO that, in part, 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed that decision to the Board, which the 
Board denied in a decision entered in March 1998.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and the parties to the appeal filed a Joint Motion 
for Remand and to Stay Further Proceedings (Joint Motion) in 
February 1999.  By an Order dated in February 1999, the Court 
granted the Joint Motion, vacated the Board's March 1998 
decision, and remanded the matter to the Board.  In December 
1999, the Board, in part, remanded the issue for additional 
development.  

The Board also notes that the RO had denied service 
connection for a liver disorder in November 1992, and that an 
appeal of that determination was pending at the time of the 
veteran's death in November 1995.  The appellant then filed a 
timely application for accrued benefits.  See 38 U.S.C.A. § 
5121(c) (West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  Because the requirements for perfecting an appeal had 
been satisfied, in November 2002, the Board considered the 
issue of entitlement to service connection for a liver 
disorder for the purpose of accrued benefits, along with the 
claim of service connection for the cause of the veteran's 
death.  The Board denied both claims, and the appellant 
appealed.  Following the filing of a January 2003 Joint 
Motion by the parties, the Court vacated the November 2002 
denial by the Board and remanded for further action.  This 
was done in February 2003.  The Board remanded the case to 
the RO in May 2004 and the case is again before the Board.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1995; according to his 
death certificate, his death was the result of sepsis due to, 
or as a consequence of, multi-organ failure.

2.  At the time of the veteran's death, service connection 
was in effect for sinusitis and tonsillectomy residuals.

3.  At the time of his death, the veteran's claim of 
entitlement to service connection for a liver disorder was 
pending. 

4.  The veteran's liver disorder was not attributable to his 
military service.

5.  No disorder that led to the veteran's demise was 
attributable to the veteran's military service or to service-
connected disability.

6.  No service-connected disability contributed in any manner 
to the veteran's cause of death.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
liver disorder, for the purpose of accrued benefits, have not 
been met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2005).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for accrued benefits is based on the 
veteran's claim for entitlement to service connection for a 
liver disorder which was pending at the time of his death.  
He died in November 1995 before final action on his appeal 
could be completed.  In the present case, the appellant 
contends that she is entitled to accrued benefits because the 
evidence in the file at the date of the veteran's death 
demonstrated that he was entitled to service connection for a 
liver disorder.  She also contends that the veteran's death 
from sepsis and multi-organ failure was service related.

Accrued Benefits

The veteran's death certificate indicates that the veteran 
died on November [redacted], 1995.  The cause of his death was sepsis 
due to, or as a consequence of, multi-organ failure.

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits to which he was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, due and unpaid for 
a period of not more than two years prior to death, may be 
paid to certain persons such as the veteran's surviving 
spouse, children, or dependent parents.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2005); Pub. L. 108-183, 
§ 104(a)-(c) (Dec. 16, 2003) (the two-year limit for payments 
has been eliminated, but only for deaths occurring on or 
after December 16, 2003).  In order for a claimant to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998). 

Entitlement to the benefit sought in an accrued benefits case 
must be established by the evidence in the file at the date 
of death.  38 U.S.C.A. § 5121(a) (West 2002).  The Board 
notes that this includes VA medical records that were 
generated any time prior to the veteran's death, regardless 
of whether they were physically in the file at the time of 
death, as VA is deemed to have constructive notice of all 
records generated by the agency.  Ralston v. West, 13 Vet. 
App. 109, 113 (1999) (entitlement to accrued benefits must be 
determined based on evidence that was either physically or 
constructively in the file at the time of the veteran's 
death); see Bell v. Derwinski, 2 Vet. App. 613 (1992).

In this regard, as stated above, the Board notes that the 
veteran had perfected an appeal of entitlement to service 
connection for a liver disorder prior to his death in 
November 1995.  The veteran contended, in part, that he had 
developed a liver disorder while in service.  As this claim 
was pending at the time of the veteran's death and because 
the appellant had filed a timely accrued benefits claim, the 
issue now becomes whether the evidence either physically or 
constructively in the file at the time of the veteran's death 
supported a grant of service connection for a liver disorder.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2005).  

The veteran's service medical records include a sick call 
treatment record reflecting that, from February 1952 to 
February 1953, he complained of headaches, ear aches, 
sinusitis, upset stomach, gastritis, plantar warts, sore 
neck, and a dermatological condition.  His discharge physical 
examination, accomplished in September 1954, besides 
identifying body marks, scars, and tattoos, revealed that the 
veteran had undergone a pilonidal cystectomy in 1952, that 
his tonsils were surgically absent, and that he had defective 
vision.  There is no indication within the service medical 
records of any abnormality related to a liver disease.

Medical treatment records from the Johnston Memorial Clinic, 
dated from August 1955 to October 1955, show that the veteran 
had a stone of the right submaxillary duct excised.  He was 
subsequently diagnosed with chronic sialadenitis, 
submaxillary.  No mention of a liver problem was made.

Private treatment records reflect that, in November 1959, the 
veteran had symptoms of an acute peptic ulcer.

In May 1963, the veteran was evaluated at Lee Memorial 
Hospital for multiple contusions, abrasions, and fracture of 
the nasal bone.  He was also seen in October 1963, to undergo 
exploratory laparotomy - an appendectomy.  The postoperative 
diagnosis was acute appendicitis.  No mention of a liver 
problem was made.

During the months of February and March 1970, the veteran 
presented for treatment at the Smythe County Community 
Hospital where he was treated for chronic cholecystitis with 
cholelithiasis.  Additionally, of record is a chronological 
statement of medical treatment dated from 1970 to 1990.  It 
reveals that in 1970 the veteran underwent elective 
cholecystectomy.  No mention of a liver problem was made.

From 1981 to 1987, the veteran was followed by James 
McConnell, M.D., because of elevated liver enzyme test 
results.  In September 1987, he had a consultation with Alan 
Burnstein, M.D., and he was diagnosed with presumed 
cholestatic (meaning elevated ALP) hepatitis.  In November 
1989, biopsy slides were sent to David Herold, M.D., in the 
Department of Pathology, at the University of Virginia.  
Dr. Herold opined that the slides represented chronic active 
hepatitis with bridging fibrosis.  In February 1990, he was 
evaluated by Edward Wilson, M.D., where several tests were 
accomplished, to include ferritin, ceruloplasmin, anti-
nuclear antibody, and anti-mitochondrial antibody.

Correspondence from Dr. McConnell, dated in September 1992, 
indicates that the veteran had been evaluated for elevated 
liver function studies since March 1981.  It was also 
revealed that the veteran did not have a type of infectious 
hepatitis, and that his hepatitis A, B, and C tests were all 
negative.  It was also reported that the veteran did have 
primary biliary cirrhosis that had been aggravated by some 
type of toxic exposure.  Dr. McConnell also noted that there 
was a possibility that the ongoing hepatic problem may be 
related to exposure to radiation during service.  He also 
noted that the veteran's liver function test results had been 
elevated since 1971, when the veteran had had a 
cholecystectomy.  

Correspondence from a VA Gastroenterology Fellow from the 
Salem, Virginia, VA Medical Center (VAMC), dated in January 
1994, reflects that the veteran was a patient.  The VA 
Gastroenterology Fellow reported that the veteran, while 
serving in Korea suffered a viral-like syndrome with nausea, 
vomiting, and right upper quadrant pain.  He reported that 
the veteran did not have jaundice, but he continued to have 
right upper quadrant pain with lethargy.  He reported that 
these complaints were essentially ignored, and from 1958 to 
1959 these complaints were documented as peptic ulcer 
symptoms.  The first time liver function studies were done 
was in 1974 and this showed significant derangement.  In 
1978, the same was observed.  It was also reported that in 
1987, the veteran was evaluated at Roanoke Memorial Hospital, 
and a liver biopsy was done which showed evidence of early 
cirrhosis, and that despite extensive work-up, no cause could 
be found.  The veteran's final assessment was that of post-
necrotic cirrhosis.  The examiner indicated that the most 
common cause of this condition was Hepatitis B, and 
essentially what had happened was a burnt out hepatitis that 
was picked up in Korea, now with a complete loss of all serum 
markers.

In September 1995, various medical records from the 
Gastroenterology Consultants of Southwest Virginia, Inc., the 
Roanoke Memorial Hospitals, and Dr. Burnstein, were received.  
These medical records, revealed, in part that in September 
1987, the veteran was diagnosed with presumed cholecystitis.  
In a letter written to the veteran from Dr. Burnstein, the 
doctor reported that the veteran was essentially doing well 
and that there was evidence of a prior viral hepatitis or 
chemical hepatitis.  Most importantly, there was no evidence 
of a long lasting smoldering liver inflammation or infection 
after a liver biopsy was accomplished.  Dr. Burnstein also 
wrote a letter to William R. Deal, M.D., explaining that 
after undertaking a biopsy of the veteran's liver, he found 
evidence of an unusual pattern of portal to portal tract 
bridging fibrosis with only a mild inflammatory infiltrate in 
the portal areas and no evidence of hepatocellular necrosis, 
cirrhosis, alcoholic liver disease or auto-immune liver 
disease.  He found the pathology report somewhat puzzling and 
reviewed the pathology specimen himself.  It had the 
appearance of an acute necro-inflammatory hepatitis, which 
resulted in a significant hepatocellular necrosis, but no 
residual chronic inflammatory change.  He essentially opined 
that there was no evidence of ongoing chronic hepatitis.  In 
June 1995, after being admitted into the Roanoke Memorial 
Hospitals, the postoperative diagnoses stated the veteran had 
tiny esophageal varices and telangiectasia of the mucosa 
biopsied, prominent gastric cardia varices, antral gastritis, 
biopsied and tested for helicobacter infestation, and a 
normal duodenum.  A Nuclear Medical Report, dated in July 
1995, revealed that the veteran had a mild splenomegaly 
without focal mass.  In August 1995, Dr. Burnstein, in a 
letter summarizing the medical status of the veteran, 
reported that after the veteran had an upper gastrointestinal 
endoscopy, he was concerned about the possibility that the 
veteran had developed progressive hepatocellular fibrotic 
disease leading to significant portal hypertension, varices, 
and splenic sequestration.  The totality of the data 
suggested that the veteran had not developed cirrhosis or 
significant portal hypertension.  However, he did opine that 
the veteran might have splenic vein thrombosis in the distal 
splenic vein leading to splenomegaly and the varices seen in 
the gastric cardia and distal esophagus.  

At the time of his death, in November 1995, the veteran was 
service connected for residuals of tonsillectomy, rated zero 
percent, and sinusitis, rated zero percent.  A certificate of 
death reveals that he died on November [redacted], 1995, at the age of 
63.  The immediate cause of death was reported as sepsis due 
to multi-organ failure.

The veteran expired at the University of Virginia Medical 
Center (UVMC).  Medical records show that the veteran was 
admitted to UVMC, on October 3, 1995, after being transferred 
from the Roanoke Hospital, as he was found to have gastric 
varices.  Essentially, the veteran was being treated for 
complications associated with his liver disease.

Despite the appellant's contentions to the contrary, the 
pertinent and probative medical records submitted in support 
of the claim do not establish that the veteran's liver 
disorder was etiologically linked with his military service.  
Moreover, there is no evidence of record indicating that the 
veteran was exposed to a toxic substance during service that 
might have caused liver damage.  Certain diseases, including 
liver cancer, are presumed to have been incurred in service 
if it is the result of exposure to radiation, but the record 
does not reflect that the veteran in fact had cancer or that 
he was exposed to radiation or participated in any radiation-
risk activity as defined by regulation.  See 38 C.F.R. § 
3.309 (2005).  

The Board has considered the January 1994 medical opinion 
from the VA Gastroenterology Fellow, indicating that the 
veteran's liver disease could be attributed to hepatitis 
incurred during service.  However, the Board notes that this 
statement is outweighed by the other evidence of record, 
particularly the absence of any findings of liver disease or 
even of elevated laboratory readings until many years after 
the veteran's military service.  It appears that the January 
1994 VA Gastroenterology Fellow's statement was based 
primarily on the veteran's own self-reported history 
regarding his symptoms in service.  In fact, the service 
medical records do not show that the veteran suffered from 
any viral-like syndrome with nausea, vomiting, or right upper 
quadrant pain as this examiner assumed.  Instead, the only 
mention of a problem related to gastrointestinal function was 
on a sick call treatment record where an April 1952 entry 
shows that the veteran complained of an "upset stomach" and 
a July 1952 entry shows that he complained of "gastritis."  
On each occasion the veteran was treated and returned to 
duty.  No further problem was noted.  Additionally, the 
examiner assumed that the veteran continued to have right 
upper quadrant pain and lethargy, but neither problem was 
noted in service when the veteran separated, or in 1955 when 
he was seen for other problems.  Even after having what was 
thought to be peptic ulcer disease years after service and 
even several years after the peptic ulcer symptoms, when the 
veteran had appendicitis in 1963, there was no suggestion in 
the record of symptoms or diagnosis of another problem.  
Consequently, the Board finds that there is no indication in 
the record that the examiner based the statement on any 
clinical findings or available facts as shown by service and 
post-service records.  The statement strongly suggests that 
the examiner was not providing a medical opinion as is 
required of a clinical assessment or diagnosis, but instead 
was speculating as to the onset of liver disease based on the 
veteran's own self-reported history, despite the medical 
evidence of record.  In that context, the Board does not find 
this to be competent medical evidence regarding the onset of 
a liver disease or subsequently noted hepatitis.  
Accordingly, the January 1994 VA statement cannot serve in 
this case as medical evidence for the purpose of establishing 
that the veteran incurred a liver disorder during service.  
The Board finds that this statement, without supporting 
clinical data in the medical records, is simply not 
probative.  The opinion is unsupported and unexplained.  In 
other words, the opinion is speculative.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

The same can be said of Dr. McConnell's 1992 opinion.  In 
fact, Dr. McConnell said that the purpose of his letter was 
to advise VA of the possibility that the veteran's ongoing 
hepatic problem "may possibly be related to exposure to 
radiation during his military service."  Where the factual 
premise for this conclusion came from is not evident in the 
record.  Indeed, this opinion of a mere possibility appears 
to be based on nothing more than the veteran's own history-a 
history of radiation exposure that is not otherwise shown 
anywhere in the record.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (a doctor's statement using the term "could" 
without supporting clinical data or other rationale was too 
speculative to provide degree of certainty required for 
medical nexus).  Consequently, the Board gives no evidentiary 
weight to these opinions that have been based on an 
inaccurate factual premise.

Rather, the Board finds that the evidence taken as a whole 
tends toward the conclusion that the veteran's liver disorder 
was not likely to have had its onset during service.  This is 
particularly so because no medical opinion evidence exists 
that directly supports the likelihood of such a relationship 
that is based on a review of the veteran's service medical 
records, rather than the veteran's self-reported history.  
Moreover, as noted above, even years after the veteran's 
separation from service he was followed for various other 
problems, including appendicitis in 1963, and there was no 
suggestion of another problem that could be traced to a liver 
problem.  The absence of evidence of a liver disorder until 
so long after service is probative, and because Dr. 
McConnell's opinion and the January 1994 VA opinion is of no 
evidentiary value (for the reasons stated above), the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  Therefore, the appellant's claim of 
service connection for liver disorder for the purpose of 
accrued benefits is denied.  38 C.F.R. §§ 3.303, 3.1000 
(2005).

Cause of Death

As stated above, the law provides that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty, or at some 
time after service if certain requirements are met as 
specified in the statutes and regulations.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was either the principal or 
contributory cause of death.  Id.  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2005).  To be a contributory cause of death, the 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  
38 C.F.R. § 3.312(c) (2005).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by the service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  
38 C.F.R. § 3.312 (c)(3) (2005).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2005).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

The veteran died in November 1995.  At the time of the 
veteran's death, service connection was in effect for 
residuals of tonsillectomy and sinusitis, both of which had 
been evaluated as noncompensably disabling.  At the outset, 
it is noted that the appellant's claim is based on the theory 
that a liver disorder was related to service and contributed 
to the death of the veteran.  Nevertheless, the record has 
also been reviewed with respect to the other disabilities 
reported on the death certificate - sepsis and multi-organ 
failure.  In this case, the service medical records do not 
make reference to complaints or findings concerning problems 
with any vital organ, nor were such findings reported until 
many years after service.

Moreover, there is no medical evidence of record suggesting 
that either service-connected disability was in any way 
related to the veteran's death, and the appellant has never 
contended that such is the case.  In fact, the evidence of 
record strongly suggests that service-connected disability 
had nothing to do with the veteran's death, as his 
certificate of death clearly indicates that his death was 
found to be due to sepsis as a consequence of multi-organ 
failure.  The veteran's service-connected residuals of 
tonsillectomy and sinusitis were not noted as in any way 
contributing to his death.  

Additionally, the Board affords greater weight and finds that 
the July 2002 VA opinion is more persuasive than the other 
opinions regarding the onset of the veteran's liver disease.  
This is so because the July 2002 VA opinion is more specific 
in nature and appears to be based on an analysis of the facts 
in this particular case in terms of the veteran's actual 
service medical records rather than the veteran's self-
reported history of symptoms in service.  The July 2002 VA 
physician correctly noted the nature of the veteran's 
complaints of upset stomach and gastritis in service and 
noted that the veteran was immediately returned to duty 
without further problem.  This reviewer then opined that 
there was no evidence of hepatitis during service or shortly 
after service, and that the first evidence of liver enzyme 
elevations was in 1981.  (This is supported by the available 
record, unlike the assumptions made by the January 1994 
examiner.)  The July 2002 physician based his opinion on the 
veteran's service medical records and his opinion was that 
such records do not establish any cause leading to the 
multiple problems that the veteran had after service.  

The Board has also considered Dr. McConnell's May 1998 and 
August 2005 statements indicating that the veteran died of 
overwhelming complications of multi-organ failure related 
primarily to liver failure.  Dr. McConnell also felt that the 
veteran's liver problems began during service.  Similar to 
the January 1994 VA statement, Dr. McConnell's statements are 
not based on supporting clinical data (or absence thereof) in 
the records, and are simply too speculative to provide the 
degree of certainty required for medical nexus evidence.  In 
other words, the opinions are speculation based on an 
inaccurate factual premise.  See Bloom, 12 Vet. App. at 187.  
Dr. McConnell appears to ignore the records, especially the 
post-service absence of findings of a liver problem until 
many years after service.  He also concluded in his August 
10, 2005, statement that the veteran had had a problem with 
what was thought to be an acute peptic ulcer during service.  
He based his opinion on this assumption as well as a finding 
that the veteran had a viral-like syndrome with nausea, 
vomiting, and abdominal pain and bloating in service.  This 
too was inaccurate.  Dr. McConnell concluded that the veteran 
had viral hepatitis in 1959, not an acute peptic ulcer, which 
may have been the case, but the veteran left military service 
in 1954, something Dr. McConnell later conceded in his August 
18, 2005, statement.  Nevertheless, even in his August 18, 
2005, statement Dr. McConnell assumed that the veteran 
continued to experience symptoms following the complaints of 
upset stomach and gastritis during military service and 
continuously thereafter.  The evidence does not support such 
a finding.  As noted above, the veteran did not continue to 
experience such problems during or until many years after 
service.  In fact, Dr. McConnell's re-assessment in the 
August 18, 2005, statement tends to support the July 2002 VA 
opinion that the first suggestion of liver disease was in 
fact in 1981 when elevated enzymes were noted.  In short, the 
medical evidence of record, including the service medical 
records, and the absence of findings suggesting any problem 
until years after service is more persuasive and is 
consistent with the 2002 VA opinion, to which the Board gives 
greater evidentiary weight (see the discussion of the accrued 
benefits issue).  Even if the acute peptic ulcer assessment 
made in 1959 actually represented a misdiagnosed hepatitis, 
this was several years after the veteran's separation from 
service.  

For all these reasons, the Board finds that the most 
probative evidence of record is the July 2002 VA opinion, 
which is based on the veteran's service medical records and 
claims file, indicating that the veteran did not die as a 
result of any service-connected disability, and that any 
liver disease or hepatitis that may have contributed to his 
death was not related to the veteran's military service.

The Board has considered the appellant's statements and RO 
hearing testimony regarding the onset of the veteran's fatal 
disease process.  The appellant, however, does not profess to 
have any professional medical expertise and/or training.  
Therefore, she does not have the medical competence to link 
the veteran's fatal disease process, or any component 
thereof, to his military service or service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In summary, the record does not support a conclusion that the 
veteran died from any service-connected disability or that 
his death was otherwise related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
appellant's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2005).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that further action by the RO in accordance 
with the VCAA is not necessary in this case.  This is so 
because the requirements of the law have been satisfied, 
especially after the Board's May 2004 remand.  The appellant 
was notified in an August 2002 supplemental statement of the 
case of the changes brought about by the VCAA and of the 
evidence necessary to substantiate her claims, and she was 
given the opportunity to submit additional evidence.  She was 
given specific notice with respect to each claim in a 
September 2004 letter.  Specifically, the RO notified the 
appellant of the development of her claims, the type of 
evidence needed to substantiate her claims, and of which 
evidence, if any, would be obtained by the appellant, and 
which evidence, if any, would be retrieved by VA.  She was 
also told that it was her responsibility to ensure that all 
records not in the possession of VA or a Federal department or 
agency were submitted, presumably including all pertinent 
evidence in her possession.  38 U.S.C.A. § 5103(a) (West 
2002).  These documents also show that VA has provided the 
appellant with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).  (Although all notices required by 
the VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board also concludes that the RO has taken all action 
necessary to assist in the development of the claims, 
including action to obtain a medical nexus opinion regarding 
the cause of the veteran's death.  There is no indication 
that additional evidence exists that would help substantiate 
either claim.  


ORDER

Service connection for a liver disorder for the purpose of 
accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


